In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-13-00016-CR


                     NICOLE BRIANNE BARNETT, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 18,959-B, Honorable John B. Board, Presiding

                                     June 12, 2013

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Nicole Brianne Barnett appeals from the trial court’s order revoking her

deferred adjudication community supervision, adjudicating her guilty of the offense of

robbery, and sentencing her to twenty years of imprisonment.         Her court-appointed
appellate counsel has filed a motion to withdraw supported by an Anders1 brief. We will

grant counsel's motion to withdraw and affirm the judgment of the trial court.


                                       Background


       Appellant was charged via indictment for the felony offense of robbery.2

Appellant plead guilty in June 2008 and the court placed her on deferred adjudication

community supervision for a period of eight years. The court modified the conditions of

community supervision in October 2010, and again in 2011. In February 2012, the

State filed a motion to revoke the community supervision, and the trial court again

modified its terms, adding requirements of AA meeting attendance, participation in an

intensive supervision program, and confinement in the Randall County jail for a period

of ten days.


       In September 2012, the State filed another motion to revoke, and, in November

2012, an amended motion to revoke. On December 19, 2012, the court heard the

amended motion, alleging four violations of conditions of community supervision. The

State waived its first allegation and appellant plead “true” to the remaining three

allegations.




       1
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex.Crim.App. 2008) (orig. proceeding) ("[T]he sole
purpose of an Anders brief is to explain and support the motion to withdraw").
       2
         Tex. Penal Code Ann. § 29.02 (West 2012). This is a second degree felony
punishable by imprisonment for any term of not more than 20 years or less than 2 years
and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.33 (West 2012).


                                            2
       The court proceeded to hear evidence, including testimony from the victim of the

original robbery, and witnesses to an extraneous recent offense. The court also heard

testimony from three witnesses called on appellant’s behalf. Appellant testified, denying

the extraneous offense. She also testified in favor of continuation of her community

supervision. The court adjudicated appellant guilty of the original offense of robbery

and sentenced her to twenty years of incarceration in the Texas Department of Criminal

Justice-Institutional Division. This appeal followed.


                                         Analysis


       After certifying to his thorough review of the record, appellant's counsel on

appeal expresses his opinion in the Anders brief that nothing in the record establishes

reversible error and the appeal is frivolous. The brief discusses the case background,

the grounds alleged for revocation, and the evidence presented at the hearing. Counsel

discusses several grounds of potential error but concludes the trial court did not abuse

its discretion by revoking appellant's community supervision and imposing a sentence

within the permissible range. Correspondence indicates counsel supplied appellant a

copy of the Anders brief and counsel's motion to withdraw. The correspondence also

points out the right of appellant to review the record and file a pro se response. By

letter, we also notified appellant of her opportunity to submit a response to the Anders

brief and motion to withdraw filed by her counsel. Appellant did not file a response.


       In conformity with the standards set out by the United States Supreme Court, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.—San Antonio 1997, no pet.). If this court



                                             3
determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991).


         As noted, appellant plead “true” to three of the State’s allegations of violation of

the terms of community supervision. A plea of “true” to even one allegation in the

State’s motion is sufficient to support a judgment revoking community supervision. Cole

v. State, 578 S.W.2d 127, 128 (Tex.Crim.App. 1979); Lewis v. State, 195 S.W.3d 205,

209 (Tex.App.—San Antonio 2006, pet. denied). We have also reviewed the entire

record to determine whether there are any arguable grounds which might support an

appeal. Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe

v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We have found no such arguable

grounds supporting a claim of reversible error, and agree with counsel that the appeal is

frivolous.


         Our review convinces us that appellate counsel conducted a complete review of

the record. We agree the record presents no arguably meritorious grounds for review.

Accordingly, we grant counsel's motion to withdraw3 and affirm the judgment of the trial

court.


                                            James T. Campbell
                                                Justice

Do not publish.


         3
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. See Tex. R. App. P. 48.4.


                                               4